Title: From Jonathan Trumbull, Jr. to New York Officer Commanding at Dobbs’s Ferry, 18 October 1782
From: Trumbull, Jonathan, Jr.
To: Officer Commanding at Dobbs’s Ferry, New York


                  Sir
                     
                     Head Quarters 18th Octo. 1782
                  
                  His Excellency the Commr in Chief directs me to inform you, that havg considered the Case of Adjutant Chalmers, who was put in Confinement At your post, by Major Smith, & made some further Enquiry concerng him, he is pleased to Order him to be released—you will therefore be so good as to enlarge him, & order him to depart immediately into the Country, taking his parole in Writing that he will not again come within Twenty Miles of the American or french Armies, or their Military ports, upon Pain of being apprehended and treated as a Spy.  His parole you will be pleased to send to Head Quarters.  I am Sir &c.
                  
                     J. Trumbull, Jr
                     
                  
               